        Case 1:18-cv-05974-RA-SN Document 66 Filed 11/16/20 Page 1 of 2

                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:

 PHILANDER PHILIPPEAUX,

                              Petitioner,
                                                                18-cv-5974 (RA)
                        v.                                       13-cr-277 (RA)

 UNITED STATES OF AMERICA,                                          ORDER

                              Respondent.

RONNIE ABRAMS, United States District Judge:

       On October 14, 2020, the Court denied several motions pending in Mr. Philippeaux’s

habeas case (No. 18-cv-5974) and his underlying criminal case (No. 13-cr-277), explaining that

they all “lack[ed] merit” and “rehash[ed] arguments that [had] been previously raised and

rejected.” See Dkt. 62 (No. 18-cv-5974); Dkt. 156 (No. 13-cr-277). The Court further reminded

Mr. Philippeaux that if he continues to file frivolous or meritless documents in these cases, the

Court may direct him to show cause why he should not be barred from filing further documents.

       On October 19, 2020, Mr. Philippeaux moved to alter or amend the Court’s October 14

order pursuant to Fed. R. Civ. P. 59(e), see Dkt. 63 (No. 18-cv-5974), and for reconsideration of

that same order in the criminal case, see Dkt. 157 (No. 13-cr-277). These motions lack merit and

are all similarly denied. On November 3 and 4, 2020, Mr. Philippeaux also moved for default

judgment in each case with respect to two previously pending motions on the ground that the

Government had not opposed them. See Dkt. 65 (18-cv-5974); Dkt. 158 (13-cr-277). These

motions also lack merit, seeing as the Court has rejected all of Mr. Philippeaux’s previously

pending motions, and they are denied. Mr. Philippeaux is again reminded that if he continues to

file frivolous or meritless documents, the Court may direct him to show cause why it should not

impose a filing sanction.
         Case 1:18-cv-05974-RA-SN Document 66 Filed 11/16/20 Page 2 of 2




         The Clerk of Court is respectfully directed to terminate the motions in No. 13-cr-277

pending at Dkt. 157 and Dkt. 158, and the motions in No. 18-cv-5974 pending at Dkt. 63 and Dkt.

65. The Clerk of Court is further directed to mail a copy of this order to Petitioner.

SO ORDERED.
Dated:     November 16, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
